Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: FACTP065US/P100125US01
Filling date: 3/29/2020
Priority Date: 03/29/2019
Inventor: Broell et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 16, 17 and 18 of US patent number US 11,424,289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, US 11,424,289 B2 discloses a light emitting diode (LED) array apparatus comprising: a plurality of mesas etched from a layered epitaxial structure, wherein the layered epitaxial structure comprises a P-type doped semiconductor layer, an active layer, and an N- type doped semiconductor layer; and one or more regrowth semiconductor layers, including a first regrowth semiconductor layer, grown epitaxially over etched facets of the plurality of mesas, wherein for each mesa, the first regrowth semiconductor layer overlays etched facets of the P-type doped semiconductor layer, the active layer, and the N-type doped semiconductor layer, around an entire perimeter of the mesa but with the first regrowth semiconductor layer being absent from a top surface of the mesa (claims 10, 11, claim 11 only fills the void not top).  

Regarding claim 2, US 11,424,289 B2 discloses the apparatus of claim 1, wherein the one or more regrowth semiconductor layers at least partially fill voids between adjacent mesas of the plurality of mesas (claim 12).  

Regarding claim 3, US 11,424,289 B2 discloses the apparatus of claim 1, wherein the first regrowth semiconductor layer: comprises a wide-bandgap (WBG) semiconductor material; and is doped to attain a Fermi level sufficient for the first regrowth semiconductor layer to act as an insulator that prevents charge flow between the P-type doped semiconductor layer and the N-type doped semiconductor layer and through the first regrowth semiconductor layer (claim 13).  

Regarding claim 4, US 11,424,289 B2 discloses the apparatus of claim 1, wherein the first regrowth semiconductor layer comprises a material selected from: aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), aluminum gallium indium phosphide (AlGaInP) with a higher aluminum content than the active layer, or zinc oxide (ZnO) (claim 14).  

Regarding claim 5, US 11,424,289 B2 discloses the apparatus of claim 1, wherein the one or more regrowth semiconductor layers include a second regrowth semiconductor layer grown as a further epitaxial layer over the first regrowth semiconductor layer (claim 10). 

Regarding claim 6, US 11,424,289 B2 discloses the apparatus of claim 5, wherein: the first regrowth semiconductor layer comprises a wide-bandgap (WBG) semiconductor material; and the second regrowth semiconductor layer comprises a narrow-bandgap (NBG) semiconductor material (claim 10).  

Regarding claim 7, US 11,424,289 B2 discloses the apparatus of claim 6, wherein: the wide-bandgap semiconductor material is undoped; and the narrow-bandgap semiconductor material is doped (claim 16).  

Regarding claim 8, US 11,424,289 B2 discloses the apparatus of claim [[7]] 6, wherein the one or more regrowth semiconductor layers further include[[s]] a transition layer between the first regrowth semiconductor layer and the etched facets of the P-type doped semiconductor layer, the active layer, and the N-type doped semiconductor layer (claim 17).  

Regarding claim 9, US 11,424,289 B2 discloses the apparatus of claim 8, wherein the transition layer comprises a material having a bandgap narrower than the bandgap of the WBG semiconductor material but wider than the bandgap of the NBG semiconductor material (claim 18).

Response to Arguments
Applicant's arguments filed on 8/5/22 have been fully considered but they are not persuasive. 

Applicant arguments:
The Office Action rejected claims 1-9 on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 8, 10-12, 15, 16, and 17 of Application No. 17/096,764 (hereinafter “the ’764 application”).

In view of the amendments to claim 1 discussed below, Applicant submits that claim 1 is patentably distinct from the claims (e.g., claim 8) of the ’764 application. Since claims 2-9 depend from claim 1, claims 2-9 are also patentably distinct. Accordingly, withdrawal of the double patenting rejection is respectfully requested.

Examiner responds:
US patent 11,424,289 B2 discloses the amended part of the claim 1. See above claim 1 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896